Citation Nr: 0302522	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  97-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for mitral valve 
prolapse with history of chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which granted 
service connection and assigned a noncompensable evaluation 
for mitral valve prolapse with history of chest pain, 
effective August 1, 1994.  In October 1999, a Travel Board 
hearing was held before the undersigned Board member.  In 
February 2000 and June 2001, the Board remanded the case to 
the RO for additional evidentiary development.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the appellate issue as that delineated on 
the title page of this decision.  The case is now ready for 
final appellate determination.  To the extent an additional 
issue may have been recently raised, since it has not been 
formally adjudicated by the RO (and, therefore, the Board 
does not have jurisdiction over it), it is referred to the RO 
for any appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDINGS OF FACT

1.  Appellant had active service from July 1974 to July 1994.  
During service, in December 1989 appellant was briefly 
treated for pericarditis, a systolic heart murmur, and mitral 
valve prolapse.  Subsequently, a heart murmur was 
occasionally heard but there was no recurrence of 
pericarditis.  

2.  Although a systolic heart murmur was occasionally heard, 
in-service and post-service diagnostic studies have not 
confirmed any clinically significant valvular heart 
disease/cardiac pathology.  Post-service VA medical opinion 
states that appellant does not exhibit any clinically 
documented identifiable valvular lesion or other valvular 
heart disease/cardiac pathology; and a MET level greater than 
10 was estimated.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected mitral valve prolapse with history of chest pain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.20, 4.31, 4.100, 
4.104, Diagnostic Code 7000 (in effect prior, and on and 
subsequent, to January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was not final on November 9, 
2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected mitral valve prolapse with history of chest 
pain disability over the years are documented in the medical 
evidence.  The service medical records adequately detail the 
circumstances and nature of the service-connected disability 
at issue and treatment therefor.  VA cardiovascular 
examinations were conducted during the 1990's and more 
recently in 2000 and 2001 pursuant to the Board's remands.  
Said VA examinations, in totality, are sufficiently detailed 
and comprehensive regarding the extent, nature, and severity 
of the service-connected disability at issue and provide a 
clear picture of all relevant symptoms and findings.  In 
short, the VA examiner who conducted the recent examinations 
opined that no cardiac disease or valvular heart pathology is 
manifested and that evidence, in addition to an estimated 
METs level of greater than 10, clearly indicates that the 
criteria for a compensable evaluation under the applicable 
regulatory provisions have not been met, as will be explained 
in detail below.  Contrary to appellant's assertions, the 
purposes of the Board remands have been substantially 
accomplished under these circumstances.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the adverse rating decision.  
The June 2001 Board remand also included an explanation of 
the Veterans Claims Assistance Act of 2000 and its 
applicability.  Appellant has also presented relevant 
testimonial evidence at the October 1999 Board hearing.  
Numerous private medical records have also been submitted.  
Furthermore, appellant's representative has submitted 
additional argument with respect to the appellate issue.  

The evidentiary record includes available service medical 
records, private and VA clinical records, and VA examinations 
with medical opinions as to the extent and severity of any 
cardiac disability that may be manifested.  It does not 
appear that appellant has informed the VA of the existence of 
any other specific competent evidence that should be 
obtained.  The Board concludes it may proceed, as all 
evidence has been received to the extent of its availability, 
without regard to more specific notice as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is the Board's opinion 
that there is no indication that other existing evidence 
should be obtained and that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied under the circumstances with respect to the 
issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected mitral 
valve prolapse with history of chest pain disability at issue 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Appellant's service medical records reveal that in late 1989, 
he complained of chest pain and was briefly treated for 
pericarditis, a Grade II-VI mid-systolic blowing heart 
murmur, and mitral valve prolapse.  A January 1993 
echocardiographic study was interpreted as normal with normal 
appearing mitral valve.  Although clear mitral valve prolapse 
was not apparent on certain views, a "suggestion" of mitral 
valve prolapse in apical views was noted.  A trace of mitral 
regurgitation was noted as a trivial trace versus normal 
trace.  In October 1993, he complained of left-sided chest 
pain.  His heart was unremarkable, except for a Grade II-IV 
murmur.  An exercise tolerance electrocardiographic study was 
interpreted as normal without evidence of ischemia; and chest 
pain due to mitral valve prolapse was noted.  On February 
1994 service retirement examination, a chest x-ray was 
negative.  An electrocardiographic study showed sinus 
bradycardia.  

An August 1997 RO hearing transcript indicated that appellant 
testified that he continued to have chest pain on occasion.

On September 1997 VA examination, appellant's complaints 
included intermittent, deep, throbbing left-side chest pain 
not related to activity, time of day, or stressful events.  
Clinically, the heart had a Grade I-VI systolic ejection 
murmur.  History of mitral valve prolapse was diagnosed.  

VA and private clinical records dated from March 1995 to 
August 1998 primarily pertain to unrelated conditions.  
Appellant complained about his heart rate in 1997.  

During an October 1999 Travel Board hearing, appellant 
testified that he experienced chest pains a minimum of three 
or four times per week, but not daily; and that he did not 
take any sort of cardiac medication.

Pursuant to the Board's February 2000 remand, a VA 
cardiovascular examination was conducted in March 2000.  On 
that March 2000 VA cardiovascular examination, appellant's 
complaints included episodic chest pain not related to 
exertion, palpitation, and shortness of breath on exertion.  
He did not take any cardiac medications.  Appellant stated 
that he was limited to 5-10 minutes walking at a normal pace 
or climbing about 12 steps before experiencing shortness of 
breath.  Clinically, the heart was not palpably enlarged; 
rhythm was regular at 70 beats per minute; and no murmurs 
were heard.  The clinical impression was "[n]o evidence for 
valvular heart disease...."  The examiner also noted that an 
earlier VA "electrocardiogram" (apparently an 
echocardiogram) conducted in September 1998 had shown normal 
left ventricular size and function, a normal mitral valve, 
and no evidence of mitral valve prolapse.

A March 2000 VA electrocardiographic study was interpreted as 
normal; and with normal sinus rhythm shown.  An April 2000 VA 
echocardiographic report was interpreted as showing normal 
left and right ventricular mass, size, and function and 
"[n]o mitral valve prolapse."  It was also noted that the 
study showed "[n]o significant change" compared to a 
September 1998 study.  

An April 2000 VA exercise cardiac stress test was 
discontinued after six minutes of exercise due to appellant's 
fatigue on walking and actual measurement of METs (metabolic 
equivalent) achieved were not reported.  It was noted that 
his peak heart rate was 127 (80 percent of the target rate).  
It was also noted that he did not have any chest pain at rest 
or on exercise during that test.  

Pursuant to the Board's June 2001 remand, a VA cardiovascular 
examination was conducted in August 2001, in part, for the 
examiner to provide an estimate expressed in METs.  On August 
2001 VA cardiovascular examination (conducted by the same 
examiner who conducted said March 2000 VA cardiovascular 
examination), appellant's history was noted of atypical chest 
pain not related to exertion since in-service pericarditis 
and mitral valve prolapse.  It was also noted by history that 
an echocardiographic study a year ago had been normal; that a 
treadmill [electrocardiographic] study had been negative at a 
submaximal level; and that a VA workup had been negative.  A 
current cardiac evaluation was described as negative; and the 
heart had no murmurs or extra sounds.  Diagnoses were no 
cardiac disease; noncardiac chest wall pain; and history of 
pericarditis without residual.  In an April 2002 addendum, 
that same examiner stated that the claims file had been 
reviewed; that there "is no heart disease"; and that an 
"estimated MET level would be greater than 10."  

Private clinical records dated from April 1999 to August 
2002, received in October 2002, primarily pertain to 
unrelated conditions, including pancreatic 
pseudocyst/pancreatitis, migraine, and neurologic conditions.  
A May 1999 clinical record indicated that appellant's heart 
had regular rate, but with irregular rhythm involving 
occasional pause "1/min."  In March 2000, appellant's 
complaints included severe abdominal pain, shortness of 
breath, and chest pain.  Pancreatitis was suspected.  Records 
dated in 2000 indicated that appellant was an electronic 
technician for a telecommunications corporation and had 
applied for leave from work due to pancreatitis.  A June 2000 
cardiac stress test was interpreted as normal.  
Significantly, in an April 2002 written statement, a private 
cardiologist stated that appellant underwent a Bruce protocol 
cardiac stress test; that he achieved a heart rate of 161 
beats per minute; and that he had no symptoms or 
electrocardiographic changes.  Additionally, a Cardiolite 
scan had shown normal myocardial perfusion and the gated 
images had shown normal wall motion with a 56% ejection 
fraction.  The private cardiologist concluded that there was 
no evidence of myocardial ischemia or ventricular 
dysfunction, and that he had reassured the appellant.  

With regard to a procedural matter involving the issue of an 
original compensable rating for mitral valve prolapse with 
history of chest pain, the VA amended its regulations for 
rating cardiovascular system disabilities.  See 62 Fed. Reg. 
65,207-224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 
(1998)), effective January 12, 1998.  Since appellant's claim 
was filed prior to January 12, 1998, the Board will consider 
the pertinent rating criteria under the old and newly amended 
rating criteria, whichever is more beneficial to appellant.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The appellant's service-connected mitral valve prolapse with 
history of chest pain is an unlisted condition; and that 
disability was rated analogously to rheumatic heart disease 
by the RO and assigned a noncompensable rating under 
Diagnostic Code 7799-7000.  Parenthetically, Diagnostic Code 
7016, for rating heart valve replacement (prosthesis), is 
rated essentially the same as rheumatic heart disease.  In 
pertinent part, under Diagnostic Code 7000, effective prior 
to January 12, 1998, a 10 percent evaluation may be assigned 
for inactive rheumatic heart disease with identifiable 
valvular lesion, slight, if any dyspnea, and the heart not 
enlarged.  A 30 percent evaluation may be assigned for 3 
years from the termination of an established service episode 
of rheumatic fever, or its subsequent recurrence, when there 
were cardiac manifestations during the episode or recurrence.  
A 30 percent evaluation may also be assigned for a diastolic 
murmur with characteristic EKG manifestations or a definitely 
enlarged heart.  A 60 percent evaluation requires definite 
enlargement of the heart; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and more than light labor is precluded.  A 100 
percent evaluation requires definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive heart failure; 
and more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In pertinent part, under Diagnostic Code 7000, effective on 
and subsequent to January 12, 1998, for valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization), a 10 percent evaluation may be assigned 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required.  A 30 percent 
evaluation requires that a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation requires more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation 
requires chronic congestive heart failure, or; a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

Under 38 C.F.R. § 4.104, effective on and subsequent to 
January 12, 1998, NOTE (2) states:  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  

The evidentiary record indicates that although during 
service, in 1989 appellant was briefly treated for 
pericarditis, a systolic heart murmur, and mitral valve 
prolapse, no pericarditis recurrence was indicated.  Although 
subsequently, a systolic heart murmur was occasionally heard, 
in-service and post-service diagnostic studies have not 
confirmed any clinically significant valvular heart 
disease/cardiac pathology.  Although it is at least arguable 
that for a three-year period after the termination of the 
1989 in-service heart disease episode, cardiac manifestations 
(such as heart murmurs) were exhibited, this three-year 
period occurred during service prior to the August 1, 1994 
effective date assigned for service connection for the 
service-connected mitral valve prolapse with history of chest 
pain; and therefore would not meet the criteria for a 30 
percent evaluation (or the criteria for any other compensable 
evaluation) under analogous Diagnostic Code 7000 in effect 
prior to January 12, 1998.  Furthermore, recurrent 
pericarditis, a diastolic murmur with characteristic 
electrocardiographic manifestations, or a definitely enlarged 
heart have not been clinically shown during or subsequent to 
service.  Under analogous Diagnostic Code 7000 in effect 
prior to January 12, 1998, a compensable evaluation for 
appellant's service-connected mitral valve prolapse with 
history of chest pain would require an identifiable valvular 
lesion or other cardiac manifestations of established heart 
disease.  However, the infrequently heard systolic heart 
murmur, in the absence of any confirmed valvular heart 
disease/cardiac pathology, does not meet or more nearly 
approximate the criteria for a compensable evaluation under 
analogous Diagnostic Code 7000 or any other applicable code.  
Thus, a compensable evaluation for the service-connected 
mitral valve prolapse with history of chest pain was not 
warranted for the period prior to January 12, 1998.  

During the period on and subsequent to January 12, 1998, an 
identifiable valvular lesion or other cardiac manifestations 
of established heart disease were also not clinically 
confirmed.  In fact, in an August 2001 VA cardiovascular 
examination report with April 2002 addendum, the examiner 
unequivocally states that appellant does not exhibit any 
clinically documented identifiable valvular lesion or other 
valvular heart disease/cardiac pathology; and a MET level 
greater than 10 was estimated.  Significantly, an April 2002 
private cardiologist's written statement also reported that 
appellant underwent a cardiac stress test, which was 
negative, and that other diagnostic studies revealed normal 
myocardial perfusion and cardiac wall motion with a 56% 
ejection fraction; and it was opined that there was no 
evidence of myocardial ischemia or ventricular dysfunction.  
Thus, for the period on and subsequent to January 12, 1998, 
under either the old or amended Diagnostic Code 7000, a 
compensable evaluation would not be warranted for the 
service-connected mitral valve prolapse with history of chest 
pain.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  In particular, the VA 
medical evidence indicates that no clinically significant 
heart disease or valvular cardiac dysfunction has been 
demonstrated.  Thus, the Board concludes that the service-
connected disability at issue does not result in any 
significant cardiac functional impairment as to warrant a 
compensable initial evaluation.  

The clinical evidence does not reflect that the service-
connected mitral valve prolapse with history of chest pain 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to warrant 
consideration of an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of the 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable.  


ORDER

An initial compensable evaluation for service-connected 
mitral valve prolapse with history of chest pain is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

